EXHIBIT 10.14

 

Green Innovations Ltd.

 

EMPLOYMENT AGREEMENT

VICE PRESIDENT OF SALES

 

Agreement made as of this 2nd day of September, 2013, by and between Jeff
Thurgood (“Employee”) and Green Hygienics, Inc., a Florida corporation (“Green
Hygienics” or, the “Company”).

 

PREAMBLE

 

The Board of Directors of the Company recognizes Employee’s projected
contribution to the growth and success of the Company and desires to assure the
Company of Employee’s employment in a management capacity as Vice President of
Sales (“VP”) and to compensate him therefor. Employee wants to be employed by
the Company and to commit himself to serve the Company on the terms herein
provided.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties, the parties agree as follows:

 

1.  Definitions

 

“Benefits” shall mean all the fringe benefits approved by the Board from time to
time and established by the Company for the benefit of Employees generally
and/or for key Employees of the Company as a class, including, but not limited
to, regular holidays, vacations, absences resulting from illness or accident,
health insurance, disability and medical plans (including dental and
prescription drug), group life insurance, and pension, profit-sharing and stock
bonus plans or their equivalent.

 

“Board” shall mean the Board of Directors of the Company, together with an
Employee committee thereof (if any), as the same shall be constituted from time
to time.

 

“Cause” shall mean (i) gross negligence in the performance of the material
responsibilities of the Employee’s office or position, (ii) willful misconduct
in performance and discharge of the Employee’s material duties or that is
otherwise materially injurious to the Company’s business, (iii) conviction of or
a plea of no contest to a felony or Employee’s incapacity due to alcoholism or
substance abuse or (iv) a material and intentional breach by Employee of his
principal obligations under this Agreement not remedied within fifteen (15)
business days after receipt of written notice from the Company.

 

“Change of Control” shall mean the occurrence of one or more of the following
four events:

 

 

(1)

Any Person becomes a beneficial owner (as such term is defined in Rule 13d‑3
promulgated under the Exchange Act) directly or indirectly of securities
representing 51% or more of the total number of votes that may be cast for the
election of directors of the Company;

 

 
1


--------------------------------------------------------------------------------




 

 

(2)

Within eighteen months after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director, or
any combination of the foregoing, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board;

 

 

   

(3)

Within eighteen months after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board; or

 

 

   

(4)

A Reorganization.

 

 

   

(5)

A sale of all or substantially all of the assets of the Company.

 

“Company” shall mean Green Hygienics, Inc., a Florida corporation, a
wholly-owned subsidiary of Green Innovations Ltd. (“Green Innovations”), a
Nevada corporation.

 

“Competitive Business Activity” shall mean the sale and marketing of paper
products.

 

“Disability” shall mean a written determination by an independent physician
mutually agreeable to the Company and Employee (or, in the event of Employee’s
total physical or mental disability, Employee’s legal representative) that
Employee is physically or mentally unable to perform his duties of Chief
Employee Officer under this Agreement and that such disability can reasonably be
expected to continue for a period of six (6) consecutive months or for shorter
periods aggregating one hundred and eighty (180) days in any twelve-(12)-month
period.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Employee” shall mean Jeff Thurgood and, if the context requires, his heirs,
personal representatives, and permitted successors and assigns.

 

”Employee Stock” shall mean the shares of common stock, stock options, warrants
for common stock, and/or preferred stock of Green Innovations, previously issued
to Employee.

 

“Performance Year” shall mean each twelve-month period of employment under this
Agreement commencing upon the date of this Agreement.

 

“Person” shall mean any natural person, incorporated entity, limited or general
partnership, limited liability company, business trust, association, agency
(governmental or private), division, political sovereign, or subdivision or
instrumentality, including those groups identified as “persons” in §§ 13(d)(3)
and 14(d)(2) of the Exchange Act.

 

 
2


--------------------------------------------------------------------------------




 

“Reorganization” shall mean any transaction, or any series of transactions
consummated in a 12-month period, pursuant to which any Person acquires (by
merger, acquisition, or otherwise) all or substantially all of the assets of the
Company or the then outstanding equity securities of the Company and the Company
is not the surviving entity, the Company being deemed surviving if and only if
the majority of the Board of Directors of the ultimate parent of the surviving
entity were directors of the Company prior to its organization.

 

“Territory” shall mean any state of the United States and any equivalent section
or area of any country in which the Company has revenue-producing customers or
activities.

 

“Vice President” shall mean the individual having responsibility to the Chief
Executive Officer for direction and management of the sales of the Company and
who reports and is accountable to the Chief Executive Officer.

 

2.  Position, Responsibilities, and Term of Employment.

 

2.01  Position. Employee shall serve as Vice President of Sales of the Company.
In this capacity Employee shall, subject to the bylaws of the Company, and to
the direction of the Board, serve the Company by performing such duties and
carrying out such responsibilities as are normally related to the position of
Vice President of Sales in accordance with the standards of the industry in
which the Company carries on its business. The Board shall either vote, or
recommend to the shareholders of the Company, as appropriate, that during the
term of employment pursuant to this Agreement: (i) Employee be elected to and
continue in the office of Vice President of Sales of the Company; and (ii) the
Company shall not confer on any other officer authority, responsibility, powers
or prerogatives superior or equal to the authority, responsibility, prerogatives
and powers vested in Employee hereunder.

 

2.02  Reporting. Employee, in his capacities as Vice President of Sales of the
Company, will report directly to the Board.

 

2.03  Time and Efforts Covenant. Employee will, to the best of his ability,
devote such time and efforts as are necessary to the performance of his duties
for the Company and its subsidiaries.

 

2.04  Employee’s Commitment. During Employee’s employment with the Company,
Employee will not undertake or engage in any other employment, occupation or
business enterprise inconsistent with his obligations under this Agreement
except for Employee’s service in an Employee or board position with
organizations, and their respective subsidiaries and/or affiliates. Subject to
the foregoing, Employee agrees not to acquire, assume, or participate in,
directly or indirectly, any position, investment, or interest in the Territory
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise, or take any action towards any of the foregoing. The provisions of
this Section shall not prevent Employee from owning shares of any entity
engaging in Competitive Business Activity, so long as such shares (i) do not
constitute more than 5% of the outstanding equity of such competitor, and
(ii) are regularly traded on a national securities exchange or quoted for
trading by the NASDAQ Stock Market.

 

2.05  Relocation. Employee’s place of employment will not be located outside the
Stephenson, Virginia area.

 

 
3


--------------------------------------------------------------------------------




 

2.06  Post-Employment Noncompetition and Nonsolicitation Covenant. For a period
of one (1) year subsequent to Employee’s voluntary withdrawal from employment
with the Company (except for such withdrawal pursuant to a Change in Control or
due to Constructive Discharge), or a Termination by the Company for Cause,
Employee will not without the express prior written approval of the Board (i)
engage in Competitive Business Activity in the Territory either on Employee’s
own behalf or that of any other business organization, (ii) directly or
indirectly, in one or a series of transactions, recruit, solicit or otherwise
induce or influence any proprietor, partner, stockholder, lender, director,
officer, employee, sales agent, joint venturer, investor, lessor, supplier,
customer, agent, representative or any other person which has a business
relationship with the Company or had a business relationship with the Company
within the twenty-four (24) month period preceding the date of the incident in
question, to discontinue, reduce, or modify such employment, agency or business
relationship with the Company, or (iii) employ or seek to employ or cause any
business organization engaged in Competitive Business Activity to employ or seek
to employ any person or agent who is then (or was at any time within six months
prior to the date the Employee or such business employs or seeks to employ such
person) employed or retained by the Company or its affiliates. Notwithstanding
the foregoing, nothing herein shall prevent the Employee from providing a letter
of recommendation to an Employee with respect to a future employment
opportunity.

 

2.07  Confidential Information. Employee recognizes and acknowledges that the
Company’s trade secrets and proprietary information and know-how, as they may
exist from time to time and to the extent they are unique to and internally
developed by the Company (“Confidential Information”), are valuable assets of
the Company’s business, access to and knowledge of which are essential to the
performance of Employee’s duties hereunder. Employee will not, during or after
the term of his employment by the Company, in whole or in part, disclose such
secrets, information or know-how to any Person for any reason or purpose
whatsoever, nor shall Employee make use of any such property for his own
purposes or for the benefit of any Person (except the Company) under any
circumstances during or after the term of his employment, provided, however,
that after the term of his employment these restrictions shall not apply to such
secrets, information and know-how which are then in the public domain (provided
that Employee was not responsible, directly or indirectly, for such secrets,
information or processes entering the public domain without the Company’s
consent) or which derive from Employee’s relationship with other business
entities in which Employee has an ownership interest. Employee shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure of any thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable law, the
Employee shall provide the Company with prompt notice of such requirement, prior
to making any disclosure, so that the Company may seek an appropriate protective
order. Employee agrees to hold as the Company’s property all memoranda, books,
papers, letters, customer lists, processes, computer software, records,
financial information, policy and procedure manuals, training and recruiting
procedures and other data, and all copies thereof and therefrom, in any way
relating to the Company’s business and affairs, whether made by him or otherwise
coming into his possession, and on termination of his employment, or on demand
of the Company at any time, to deliver the same to the Company.

 

 
4


--------------------------------------------------------------------------------




 

Employee shall use his best efforts to prevent the removal of any Confidential
Information from the premises of the Company, except as required in his normal
course of employment by the Company. Employee shall use his best efforts to
cause all persons or entities to whom any Confidential Information shall be
disclosed by him hereunder to observe the terms and conditions set forth herein
as though each such person or entity was bound hereby.

 

2.08  Records, Files. All records, files, drawings, documents, equipment and the
like relating to the business of the Company which are prepared or used by
Employee during the term of his employment under this Agreement shall be and
shall remain the sole property of the Company.

 

2.09  Equitable Relief. Employee acknowledges that his services to the Company
are of a unique character which gives them a special value to the Company.
Employee further recognizes that material and intentional violations by Employee
of any one or more of the provisions of this Section 2 may give rise to losses
or damages for which the Company cannot be reasonably or adequately compensated
in an action at law and that such material and intentional violations may result
in irreparable and continuing harm to the Company. Employee agrees that, in
addition to any other remedy which the Company may have at law and equity,
including the right to withhold any payment of compensation under Section 3 of
this Agreement, the Company shall be entitled to injunctive relief to restrain
any material and intentional violation, actual or threatened, by Employee of the
provisions of Section 2 of this Agreement.

 

2.10  (a)  Employee agrees promptly to disclose and deliver to the Company any
and all, and hereby assigns, transfers, and sets over to the Company Employee’s
entire and exclusive right, title, and interest, including rights in the nature
of patent rights, trademark rights, copyrights, trade secrets, or design rights,
in and to any and all, improvements, inventions, developments, discoveries,
works of authorship, Hygienics, systems, techniques, ideas, processes, programs,
listings, and other things that may be of assistance to the Company, whether
patentable or unpatentable, relating to or arising out of any development,
service, or product of, or pertaining in any manner to the business of, the
Company whether conceived, developed, or learned by Employee, alone or with
others, during or after normal business hours, while employed by the Company
(collectively, “Work Products”). These include only items that would be
construed as part of the Company’s business plan. Any other unrelated activities
that do not relate to the business plan of the Company will be the property of
any third party and/or the Employee, whichever is applicable. Any developments
for any third party shall be made solely on the Employee’s personal time and not
during business hours. The foregoing assignment includes, without limitation,
all such rights in the United States of America and throughout the world, and in
and to any letters patent, applications for letters patent, any division,
reissue, extension, continuation, or continuation‑in‑part thereof, or any
copyright or trademark registrations that may be granted and issued for such
Work Products. Employee hereby authorizes and requests the Commissioner of
Patents and Trademarks or other appropriate government official to issue any
such Letters Patent or registrations to the Company, its successors, and
assigns. It is expressly understood that Work Products does not include any and
all, improvements, inventions, developments, discoveries, works of authorship,
Hygienics, systems, techniques, ideas, processes, programs, listings, and other
things developed for the benefit of Enterprises during normal business hours
while Employee is employed by Enterprises.

 

 
5


--------------------------------------------------------------------------------




 

(b)  The parties intend that the Company have the sole and exclusive right,
title, and interest in such Work Products and Prior Art. Employee acknowledges
and agrees that all Work Products and Prior Art will be and remain the exclusive
property of the Company and that Employee will, upon the request of the Company,
and without further compensation, do all lawful things requested by the Company
to ensure the Company’s ownership of the Work Products and Prior Art, including,
without limitation, the execution of all documents requested by the Company to
assign and transfer to the Company and its assigns all of Employee’s right,
title, and interest in the Work Products and Prior Art, if any, and to enable
the Company to file and obtain patents, copyrights, and other proprietary rights
in the United States and foreign countries relating to the Work Products and
Prior Art. Employee hereby appoints the Company as Employee’s attorney‑in‑fact
to execute all documents relating to such registrations, applications, and
assignments. The provisions of this Section 2.10 will survive the expiration or
termination of this Agreement for any reason.

 

3.  Compensation.

 

3.01  Annual Compensation. The Company shall pay to Employee for the services to
be rendered hereunder a base salary as shown on Exhibit A hereto (“Annual
Compensation”). There shall be an annual review for merit by the Board and an
increase as deemed appropriate to reflect the value of services by Employee. At
no time during his employment with the Company shall Employee’s annual base
salary fall below his Annual Compensation. In addition, if the Board increases
Employee’s Annual Compensation at any time during his employment with the
Company, such increased Annual Compensation shall become a floor below which
Employee’s compensation shall not fall at any future time during his employment
with the Company and shall become his Annual Compensation.

 

Employee’s salary shall be payable in periodic installments in accordance with
the Company’s usual practice for similarly situated Employees of the Company.

 

3.02  Incentive Compensation. In addition to his Annual Compensation, Employee
shall be entitled to receive incentive compensation in such amounts as are
determined by the Board from time to time (“Incentive Compensation”). Additional
Incentive Compensation is outlined in Exhibit A. The Board shall add additional
Incentive Compensation as it desires and said additions shall be attached as an
addendum to this Agreement. Any Incentive Compensation which is not deductible
in the opinion of the Company’s counsel, under § 162(m) of the Internal Revenue
Code of 1986 shall be deferred and paid, without interest, in the first year or
years when and to the extent such payment may be deducted, Employee’s right to
such payment being absolute so long as Employee remains employed by the Company,
subject only to the provisions of Section 2.09.

 

3.03  Participating in Benefits. Employee shall be entitled to all Benefits for
as long as such Benefits may remain in effect and/or any substitute or
additional Benefits made available in the future to similarly situated Employees
of the Company, subject to and on a basis consistent with the terms, conditions
and overall administration of such Benefits adopted by the Company. Benefits
paid to Employee shall not be deemed to be in lieu of other compensation to
Employee hereunder as described in this Section 3.

 

 
6


--------------------------------------------------------------------------------




 

3.04  Specific Benefits.

 

During Employee’s employment with the Company:

 

(a)  Employee shall be entitled to four (4) weeks of paid vacation time per
year, to be taken at times mutually acceptable to the Company and Employee.

 

(b)  The Company shall provide fully paid accident and health insurance for
Employee and Employee’s spouse and children with limits and extent of coverage
no less than that provided to other Employees of the Company. This provision
will be available at a point to be determined by the Board. The insurance must
be in place by October 1, 2013.

 

(c)  Employee shall be entitled to sick leave benefits during his employment in
accordance with the customary policies of the Company for its Employee officers,
but in no event less than one (1) month per year.

 

(d)  In addition to the vacation provided pursuant to Section 3.04(a) hereof,
Employee shall be entitled to not less than ten (10) paid holidays (other than
weekends) per year, generally on such days on which the New York Stock Exchange
is closed to trading.

 

(e)  Employee shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by him (in accordance with the policies and
procedures established by the Board for the similarly situated Employees of the
Company) in performing services hereunder.

 

(f)  Employee shall be eligible to participate during his employment in Benefits
not inconsistent or duplicative of those set forth in this Section 3.04 as the
Company shall establish or maintain for its Employees generally.

 

4.  Termination.

 

4.01  Termination by the Company for Reasons Other Than Cause. If the Company
terminates the employment of Employee and such termination is not for Cause (a
“Termination by the Company for Reasons Other Than Cause”), then, the Company
shall pay to Employee as defined in Exhibit A.

 

4.02  Constructive Discharge. If the Company (a) subjects Employee to a
diminution in his title(s), responsibilities, or in his then current Annual
Compensation, (b) fails to comply with the provisions of Section 3, (c) locates
Employee’s place of employment outside the Cape Coral, Florida area or (d)
engages in any material and intentional breach of the Company’s principal
obligations under this Agreement which is not remedied within fifteen (15)
business days after receipt of written notice from the Employee (a “Constructive
Discharge”), Employee may at his option terminate his employment and such
termination shall be considered to be a Termination by the Company for Reasons
Other Than Cause. Further, in the event of Constructive Discharge, the Company
shall have no Call Option with respect to Employee Stock.

 

 
7


--------------------------------------------------------------------------------




 

4.03  Termination by the Company for Cause. The Company shall have the right to
terminate the employment of Employee for Cause (a “Termination by the Company
for Cause”). Effective as of the date of Termination by the Company for Cause,
this Agreement, except for Sections 2.06 through 2.10, shall terminate and no
further payments of the Compensation described in Section 3 (except for such
remaining payments of Annual Compensation under Section 3.01 relating to periods
during which Employee was employed by the Company, Benefits which are required
by applicable law to be continued, and reimbursement of expenses incurred prior
to such termination under Section 3.04) shall be made.

 

4.04  Change of Control. If at any time during Employee’s employment at the
Company there is a Change of Control, Employee may at his option terminate his
employment and such termination shall be considered to be a Termination by the
Company for Reasons Other Than Cause.

 

4.05  Termination on Account of Employee’s Death. In the event of Employee’s
death during his employment at the Company, the Company shall pay to Employee’s
beneficiary or beneficiaries (or to his estate if he fails to make such a
designation) an amount equal to the remainder of his Annual Compensation for the
year in which he died plus a prorated amount of any Incentive Compensation which
would have been payable to Employee at the end of such year. Further, in the
event of Employee’s death, the Company shall have no Call Option with respect to
Employee Stock.

 

Employee may designate one or more beneficiaries for the purposes of this
Section 4.05 by making a written designation and delivering such designation to
the Board of Directors. If Employee makes more than one such written
designation, the designation last received before Employee’s death shall
control.

 

4.06  Disability. If Employee shall sustain a Disability, the Company shall
continue to pay to Employee while such Disability continues the full amount of
his then current Annual Compensation for the one-year period next succeeding the
date upon which such Disability shall have been so certified as well as a
prorated amount of any Incentive Compensation which would have been paid to
Employee at the end of the year. Thereafter, if Employee’s Disability shall
continue, the employment of Employee under this Agreement shall terminate and
all obligations of Employee shall cease and Employee shall be entitled to
receive the Benefits, if any, as may be provided by any insurance to which he
may have become entitled pursuant to Section 3.04 as well as the acceleration of
the exercise date of any incentive stock options granted prior to Employee’s
Disability. Further, in the event of termination by reason of Employee’s
Disability, the Company shall have no Call Option with respect to Employee
Stock.

 

 
8


--------------------------------------------------------------------------------




 

4.07  Employee Stock Call Option.

 

(a)  Prohibited Transfer. Shares of Employee Stock subject to the Company Call
Option shall at all times be held subject to all of the conditions and
restrictions set forth in this Section 4.07, the provisions of which shall at
all times apply equally both to an original holder of Employee Stock and to each
and every subsequent holder of any record or beneficial interest in Employee
Stock as herein provided; and each holder of Employee Stock agrees that such
holder's becoming such a holder, by acceptance of a stock certificate
representing the Employee Stock, or any instrument of transfer of any interest
therein or otherwise, shall constitute such holder's agreement with the Company,
to be bound by the conditions and restrictions herein contained with respect to
the matters set forth in this Section 4.07. Employee may not directly or
indirectly, sell, assign, mortgage, hypothecate, transfer, pledge, create a
security interest in or lien upon, encumber, give, place in trust, or otherwise
voluntarily dispose of any shares of Employee Stock subject to the Company Call
Option (collectively a “Transfer”) and any purported Transfer of any certificate
representing shares of Employee Stock subject to the Company Call Option shall
be void and of no effect. The certificates representing shares of Employee Stock
subject to the Company Call Option shall bear a legend referring to the
foregoing restrictions.

 

(b)  Company Call Option. The Company shall have the right to purchase sixty
percent (60%), rounded to the nearest share and decreasing by five percent (5%)
each calendar quarter, of the shares of Employee Stock upon Employee’s
termination of this Agreement or a Termination by the Company for Cause,
provided, however, that there shall be no Company Call Option if such
termination by Employee is due to Constructive Discharge, a Change of Control,
Death, or Disability (the “Company Call Option”). The Company Call Option shall
be exercisable not later than thirty (30) days after such termination by notice
to Employee from the Company.

 

(c)  Closing. The closing of any sale of shares of Employee Stock to the Company
pursuant to Section 4.07 shall take place within sixty (60) days after receipt
by Employee of notice of election to exercise as provided in Section 4.07(b). At
the closing, Employee shall deliver stock certificates for the shares of
Employee Stock being sold pursuant to Section 4.07 endorsed in blank, against
payment of the purchase price by the Company in legal tender of the United
States, by certified check or official bank check.

 

(d)  The number of shares of Employee Stock subject to the Company Call Option
shall be adjusted proportionally for any pro rata non‑cash distributions to
holders of shares of common stock of the Company, including without limitation,
stock dividends, stock splits and securities issued in a recapitalization.

 

5.  Stock Options. Employee will participate in the Company’s 2012 Stock Option
Plan and will be eligible to participate at the level of other similarly
situated Employees in any future stock incentive plans established by the
Company.

 

6.  Indemnification. The Company shall indemnify Employee and hold Employee
harmless from and against any claim, loss or cause of action arising from or out
of Employee’s performance as an officer, director or employee of the Company or
in any other capacity, including any fiduciary capacity, in which the Employee
serves at the request of the Company to the maximum extent permitted by
applicable law. The Company shall advance to Employee the reasonable costs and
expenses of investigating and/or defending any such claim, subject to receiving
a written undertaking from Employee to repay any such amounts advanced to
Employee in the event and to the extent of any subsequent determination by an
agency of competent jurisdiction that Employee was not entitled to
indemnification hereunder. In the event that Employee is or becomes a party to
any action or proceeding in respect of which indemnification may be sought
hereunder, Employee shall promptly notify the Company thereof. Following such
notice, the Company shall be entitled to participate therein and, to the extent
that it may wish, to assume the defense thereof with counsel satisfactory to
Employee in its reasonable judgment. After notice from the Company to Employee
of the Company's election to assume the defense of such Employee, the Company
will not be liable to Employee hereunder for any legal or other expenses
subsequently incurred by Employee in connection with the defense thereof other
than reasonable costs of investigation. Employee shall not settle any action or
claim against Employee without the prior written consent of the Company except
at such Employee's sole cost and expense.

 

 
9


--------------------------------------------------------------------------------




 

7.  Left blank intentionally.

 

8.  Miscellaneous.

 

8.01  Assignment. This Agreement and the rights and obligations of the parties
hereto shall bind and inure to the benefit of each of the parties hereto and
shall also bind and inure to the benefit of any successor or successors of the
Company in a Reorganization, merger or consolidation and any assignee of all or
substantially all of the Company’s business and properties, but, except as to
any such successor of the Company, neither this Agreement nor any rights or
benefits hereunder may be assigned by the Company or Employee.

 

8.02  At Will Employee. Employee is and will be at all times be an “at‑will
employee” and his employment may be terminated by him or by the Company upon
thirty (30) days written notice at any time, for any reason or no reason, with
or without cause, subject to the provisions of Section 4.

 

8.03  Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Florida.

 

8.04  Interpretation. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

8.05  Notice. Any notice herein required or permitted to be given shall be in
writing and may be sent by hand delivery or registered or certified mail, return
receipt requested, and shall be deemed to have been given: if by hand delivery,
on the date of delivery or if mailed, on the date indicated as the date of
delivery or, if refused, on the date of attempted delivery, on the return
receipt. For purposes hereof, the addresses of the parties hereto (until notice
of a change thereof is given as provided in this Section 7.05) shall be as
follows:

 

To the Company:

To Employee:

 

 

Green Hygienics, Inc.

Jeff Thurgood

316 Del Prado Blvd. South, Suite 204

107 Sawtooth Drive

Cape Coral, FL 33990

Stephenson, Virginia 22656

 

8.06  Amendment and Waiver. This Agreement may not be amended, supplemented or
waived except by a writing signed by the party against which such amendment or
waiver is to be enforced. The waiver by any party of a breach of any provision
of this Agreement shall not operate to, or be construed as a waiver of, any
other breach of that provision or as a waiver of any breach of another
provision.

 

 
10


--------------------------------------------------------------------------------




 

8.07  Binding Effect. Subject to the provisions of Sections 4 & 7 hereof, this
Agreement shall be binding on the successors and assigns of the parties hereto.

 

All obligations of Employee with respect to any shares covered by this Agreement
shall, as the context requires, bind Employee’s spouse and the divorce or death
of such spouse shall not vitiate the binding nature of such obligation.

 

8.08  Survival of Rights and Obligations. All rights and obligations of Employee
or the Company arising during the term of this Agreement shall continue to have
full force and effect after the termination of this Agreement unless otherwise
provided herein.

 

8.09  Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

8.10  Entire Agreement. This Agreement contains the entire understanding, and
cancels and supersedes all prior agreements, including any agreement in
principle or oral statement, letter of intent, statement of understanding or
guidelines of the parties hereto with respect to the subject matter hereof.

 

In witness whereof, on the date first written above, the undersigned do hereby
agree to the terms contained herein.

 

 

  Green Hygienics, Inc.           By       Name: Philip Rundle       Title:
Chief Executive Officer           Name: Jeff Thurgood

 

 
11


--------------------------------------------------------------------------------




 

Exhibit A

 

Employment Agreement

Between Jeff Thurgood and Green Hygienics, Inc.

--------------------------------------------------------------------------------

 

Section 3.01  Compensation.

 

As of the date of this Agreement, the compensation is as follows:

 

a.  $172,000 per year.

 

Incentive Compensation for 2013 is as follows:

 

a.  Estimated $5,000 - $6,000 per month based upon agreed upon goals and
objectives.

 

At the time of the execution of this Agreement, the Employee shall be granted
250,000 options for common stock of Green Innovations.

 

 
12


--------------------------------------------------------------------------------




 

Addendum

 

Employment Agreement

Between Jeff Thurgood and Green Hygienics, Inc.

 

This Addendum dated September 1, 2013 with an effective date of August 26, 2013
is to the Employment Agreement between Jeff Thurgood and Green Hygienics, Inc.
dated August 26, 2013.

 

In regards to Section 3.01, Compensation, the Employment Agreement states
250,000 options for common stock. This Amendment hereby changes this section to
be 250,000 shares of restricted common stock (the “Stock Issuance”) issued under
Rule 144. The Stock Issuance shall be vested over three years on a quarterly
basis.

 

This modification is the only modification to the Employment Agreement and is
accepted by both parties as witnessed by signature below.

 

 

Green Hygienics, Inc.

 

Jeff Thurgood

 

 

 

 

 

 

 

 

 

 

 

 

 

Bruce Harmon

 

 

 

Chief Financial Officer

 

 

 

 

 
13


--------------------------------------------------------------------------------




 

Addendum No. 2

 

Employment Agreement

Between Jeff Thurgood and Green Hygienics, Inc.

 

This Addendum dated September 30, 2013 with an effective date of August 26, 2013
is to the Employment Agreement between Jeff Thurgood and Green Hygienics, Inc.
dated August 26, 2013.

 

In regards to Section 3.01, Compensation, the Employment Agreement and Addendum
No. 1, it states that an incentive program would be forthcoming. This Addendum
No. 2 addresses and finalizes the incentive program as follows:

 

 

1.

Employee shall earn a 1% commission on all sales net of shipment costs,
discounts, and other related discounts (the “Commission”). This Commission shall
be payable monthly on or about the 15th of the following month. Any adjustments
related to non-payment and write-off of a sale, or a portion thereof of the
sale, shall be deducted from a future Commission payment as determined by the
event of non-payment being recognized.

 

 

   

2.

The Commission for the first twelve months of employment as defined by the
effective date in the Employment Agreement and a 365 day period thereafter,
shall be capped at the first $7 million of net sales as defined within this
Addendum No. 2.

 

This modification is the only modification to the Employment Agreement and is
accepted by both parties as witnessed by signature below.

 

 

Green Hygienics, Inc.

 

Jeff Thurgood

                         

Bruce Harmon

     

Chief Financial Officer

     

 

 

 

14

--------------------------------------------------------------------------------